On Motion for Rehearing.
HAWKINS, J.
For the first time on motion for rehearing appellant complains that the purported charge of the court as found in the record does not-bear the signature , of the trial judge. No complaint was made of this in the court below. Allen’s Case (Tex. Cr. App.) 265 S. W. 580, is conclusive against'the contention.
We think the case was properly decided on original submission. Under the facts, in view of appellant’s own evidence given on the trial, we would not feel called upon to reverse, although some of the special charges refused might have been pertinent. Article 743, C. C. P.
The motion for rehearing is overruled.